



Nonemployee Director Compensation Guidelines
 
Following a review conducted by the Compensation Committee (the “Compensation
Committee”) of the Board of Directors (the “Board”) of the Company of changing
practices for compensating outside directors, on March 30, 2017, the Board
approved a new compensation arrangement for recognizing the service of outside
directors and more closely aligning their overall compensation with the
interests of other shareholders.  The Chairman of the Board will continue to
receive an annual fee of $80,000 paid in equal quarterly increments.  Each
nonemployee director will receive an annual fee of $40,000 paid in equal
quarterly increments.  The chairperson of the Audit Committee of the Board (the
“Audit Committee”) will receive an annual fee of $20,000, and each non-chair
member of the Audit Committee will receive an annual fee of $10,000, payable
quarterly. The Chairperson of the Compensation Committee will receive an annual
fee of $14,500, and each non-chair member of the Compensation Committee will
continue to receive an annual fee of $7,000, payable quarterly. The Chairperson
of the Governance and Nominating Committee of the Board (the “Governance
Committee”) will receive an annual fee of $10,000, and each non-chair member of
the Governance Committee will continue to receive an annual fee of $5,000,
payable quarterly. Directors will not be paid a separate amount for each board
or committee meeting attended.  Each nonemployee director who continues to serve
beyond an Annual Shareholder Meeting will also receive a stock option to
purchase 17,500 shares granted in May of each fiscal year, with an exercise
price equal to the fair market value of the common stock on the date of grant,
and will vest in equal monthly increments over a period of one year.  Any
nonemployee director joining the Board mid-year will be provided a pro-rata
annual grant for service until the next Annual Meeting. These equity grants will
be made under the terms of the existing equity compensation plans.  These new
arrangements replaced the previous nonemployee director compensation program.
 







